UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1796


In re: RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                    Petitioner.



              On Petition for Writ of Mandamus. (4:05-cr-01044-RBH-1)


Submitted: November 21, 2019                                Decided: November 25, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raymond Edward Chestnut, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raymond Edward Chestnut filed a petition for writ of mandamus seeking an order

compelling the district court to act on his May 31, 2019, motion for reconsideration of the

district court’s order holding that Chestnut was not entitled to a full resentencing hearing

under § 404 of the First Step Act of 2018 (“First Step Act”), Pub. L. No. 115-391, § 404,

132 Stat. 5194. Our review of the district court’s docket reveals that the district court

denied Chestnut’s motion for reconsideration on August 1, 2019. Accordingly, although

we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2